Case: 18-10272      Document: 00514685646         Page: 1    Date Filed: 10/17/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-10272                            FILED
                                 Conference Calendar                 October 17, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DARRELL RAY ELLINGTON,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 7:17-CR-5-4


Before REAVLEY, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Darrell Ray Ellington has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Ellington has filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Ellington’s
response. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10272    Document: 00514685646     Page: 2   Date Filed: 10/17/2018


                                 No. 18-10272

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2